Per Curiam.
A statement alleged to have been made to a police officer on the street shortly after an accident is not a statement in an “ inquiry ” as that term is used in section 343-a of the Civil Practice Act. The trial court was justified, therefore, in refusing to receive the police officer’s testimony in behalf of defendant as to what defendant’s chauffeur had said to him shortly after the accident, for the purpose of impeaching the chauffeur who, when called by defendant, had denied making the statements sought to be established.
Judgment affirmed, with costs.
All concur. Present — Levy, Hammer and Callahan, JJ.